Citation Nr: 0207316	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  00-11 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
Bell's palsy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied entitlement to a compensable 
rating for Bell's palsy.  In March 2002, the appellant and 
his spouse gave sworn testimony before the undersigned Board 
member at the VA facility in San Antonio, Texas.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  It is not shown that the appellant's service-connected 
Bell's palsy results in loss of innervation of the facial 
muscles or that his current right facial symptoms are due to 
his service-connected condition.  

2.  The service-connected Bell's palsy is asymptomatic.  


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for Bell's palsy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.20, 4.31, 4.124a, Diagnostic Code 8207 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).  

The appellant's claim is one for a compensable rating, and no 
particular application forms are required.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The RO sent the appellant a statement 
of the case in April 2000.  This document listed the evidence 
considered, the legal criteria for evaluating the severity of 
the disability, and the analysis of the facts as applied to 
that criteria, thereby informing the appellant of the 
information and evidence necessary to substantiate the claim.  
The Board concludes that VA has informed the appellant of the 
type of information and evidence necessary to substantiate 
his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  In his July 1998 claim, the appellant 
indicated that he had received treatment from the VA Medical 
Center (VAMC) in Temple, Texas.  The RO subsequently obtained 
records from that facility, which included both inpatient and 
outpatient treatment reports, and considered this evidence in 
rendering its decision.  The appellant has not identified any 
other relevant evidence, and none is apparent to the Board.  
The Board therefore concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The appellant was afforded a VA neurological examination in 
September 1999.  Although he has suggested that the 
examination was inadequate, there is no merit in this 
assertion.  The examiner reviewed the claims file, elicited 
complaints and history, made objective findings, and rendered 
diagnoses and opinions wholly consonant with the evidence of 
record.  The fact that the appellant disagrees with the 
examiner's findings and conclusions does not render the 
examination inadequate, especially in light of the other 
evidence of record that supports those conclusions.  The 
Board believes that another examination would do little to 
further illuminate the appellant's disability picture, as 
this case does not turn on the severity of current symptoms 
but on whether those symptoms are reasonably attributable to 
the service-connected disability in light of a post service 
stroke affecting the same anatomical location as the service-
connected Bell's palsy.  This is an evidentiary question 
based on a longitudinal review of the whole record - a review 
that the examiner accomplished in September 1999.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have essentially been met by the RO, and there would be no 
possible benefit in remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The appellant essentially contends that he is entitled to an 
increased rating for his service-connected Bell's palsy 
because his current peripheral facial weakness is mainly due 
to Bell's palsy with a "minute" effect attributable to a 
stroke that he sustained in 1998.  He contends that he had 
moderate incomplete paralysis of the 7th facial nerve as a 
consequence of his Bell's palsy prior to his stroke.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The RO initially granted service connection for Bell's palsy 
for compensation purposes in a rating decision dated in 
January 1999.  The disability was rated by analogy to 
incomplete paralysis of the 7th (facial) cranial nerve, and a 
noncompensable rating was assigned under Diagnostic Code 
8207, effective from the date of receipt of the claim on July 
20, 1998.  The RO also denied service connection for a 
cerebrovascular accident at that time.  In August 1999, he 
asked t be re-evaluated for a compensable rating for Bell's 
palsy, contending that his condition had gotten worse.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The evaluation for 7th (facial) cranial nerve paralysis is 
dependent upon the relative degree of loss of innervation of 
the facial muscles.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis of the involved nerve.  
A 30 percent evaluation is warranted for complete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8207, and Note.  Where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The record shows that the appellant currently has right-sided 
facial weakness; the issue is whether this is a manifestation 
of his service-connected Bell's palsy, or whether, instead, 
it is a result of the stroke he sustained in 1998, long after 
military service.  This determination is dispositive of this 
appeal, since manifestations not resulting from the service-
connected disability may not be used in establishing the 
service-connected evaluation.  38 C.F.R. § 4.14 (2001).  

The record does not support the appellant's assertion that 
his current right-sided facial weakness is due to his Bell's 
palsy.  Rather, the record shows that he sustained an acute 
cerebrovascular accident (CVA) of the left temporoparietal 
region in July 1998.  The history elicited on admission for 
treatment of his stroke in 1998 shows that he was in his 
usual state of health when he returned from work on the 
evening of July 16.  He ate dinner.  About an hour later, he 
was found by his spouse to have expressive aphasia and right 
upper extremity weakness.  He was taken to a private 
hospital, and three days later transferred to the VAMC, where 
a CT scan revealed the presence of an infarct of the left 
temporoparietal region and an examination showed right facial 
weakness.  A review of systems revealed that the appellant 
was feeling well until the acute onset of his illness.  It is 
notable that the history elicited on admission reflected a 
10-year history of diabetes mellitus, and hypertension, but 
did not note any history of Bell's palsy.  It also notable 
that after his stroke, the appellant was followed by VA 
clinicians who did not attribute his right facial weakness to 
his service-connected disability.  When seen in March 1999, 
for example, the appellant was said to be status post a left 
CVA with residual right hemiparesis and noted dysarthria.

The appellant indicated during his testimony that he had 
numbness in his right cheek prior to his stroke.  His spouse 
testified that his face "was pulled to the side" from 
Bell's palsy and that his eye "was down" and he had had an 
operation on the eye.  She said, however, that as the years 
went by, his face got much better.  She added that his 
chewing and speech were okay prior to the stroke.  

The service medical records show that the appellant was 
hospitalized in April 1952 for treatment of an acute episode 
of right Bell's palsy resulting in almost complete facial 
paralysis.  By June 1952, however, it was reported that there 
was almost full recovery of facial function.  The separation 
examination in November 1952 was negative for complaints or 
findings referable to Bell's palsy.  

Nevertheless, a rating decision dated in March 1953 granted 
service connection for Bell's palsy for outpatient treatment 
purposes.  There is thus some objective support for the 
appellant's assertion that his service-connected Bell's palsy 
was symptomatic following service.  However, the record for 
more than four decades thereafter is devoid of any objective 
evidence of continuing symptoms associated with the Bell's 
palsy.  The appellant's spouse suggested as much when she 
testified that as the years went by, the appellant face got 
much better.  Thus, prior to the stroke, there is an absence 
of identifiable residuals of the service-connected Bell's 
palsy.  

Positive findings on the VA neurological examination 
conducted in September 1999 included an expressive speech 
deficit, a slightly diminished cold sensation of the right 
lower face, and mild right lower facial asymmetry.  Cranial 
nerves IX through XII were found to be normal.  The appellant 
had a slight limp of the right leg.  The record, which was 
reviewed by the VA examiner, tended to support the examiner's 
opinion that the appellant's right facial weakness was most 
consistent with his recent stroke.  Indeed, the examiner 
attributed all pertinent clinical findings to the left 
hemispheric stroke, diagnosing Bell's palsy only by history.  

In his notice of disagreement, the appellant maintained that 
he always had problems with the right side of his face 
following his separation from service.  He asked how the 
examiner could determine that the right-sided weakness was 
most consistent with the appellant's recent stroke when it 
was equally consistent with Bell's palsy.  The appellant 
therefore argued that he was entitled to the benefit of the 
doubt regarding his claim for a compensable rating.

While the appellant insists that his right facial weakness is 
attributable to his service-connected Bell's palsy, the fact 
remains that he is competent only to provide evidence of 
symptomatology.  Generally, a layperson is not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  See also 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(2) (defining competent lay evidence as 
"any evidence not requiring that the proponent have 
specialized education, training, or experience"; such 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)) (defining competent medical evidence 
as "evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions").  

As the evidence of record demonstrates that the appellant's 
current right facial symptoms are not attributable to his 
service-connected Bell's palsy, it follows that his claim of 
entitlement to a compensable rating for Bell's palsy must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased (compensable) evaluation for Bell's palsy is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

